Exhibit 4.3 INVESTOR AGREEMENT By and Between JOHNSON & JOHNSON INNOVATION-JJDC, INC. AND TRACON PHARMACEUTICALS, INC. Dated as of September 27, 2016 Table of Contents Page 1. Definitions 1 2. Registration Rights 7 Required Registration 7 [Reserved] 8 [Reserved]. 8 [Reserved] 8 Revocation of Required Registration 8 Effective Required Registrations 9 Continuous Effectiveness of Registration Statement 9 Obligations of the Company 9 Furnish Information 12 Expenses 12 Indemnification 12 SEC Reports 14 Assignment of Registration Rights 15 3. Restrictions on Beneficial Ownership. 15 Standstill 15 4. Restrictions on Dispositions. 17 Lock-Up 17 Certain Tender Offers 17 5. Termination of Certain Rights and Obligations. 17 Termination of Registration Rights Term 17 Termination of Standstill Term 17 Termination of Lock-Up Term 18 Effect of Termination 18 6. Miscellaneous. 19 Governing Law; Submission to Jurisdiction 19 Waiver 19 Notices 19 Entire Agreement 19 Amendments 20 Headings; Section References 20 Construction 20 Severability 20 Assignment 20 Successors and Assigns 20 Counterparts 21 Third Party Beneficiaries 21 -i- Table of Contents (continued) Page No Strict Construction 21 Remedies 21 Specific Performance 21 No Conflicting Agreements 21 Use of Proceeds 22 Publicity 22 Limitation of Liability 22 Exhibit A - Notices -ii- INVESTOR AGREEMENT
